DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...a first pump laser configured to pump the gain medium in a first direction, wherein pumping of the gain medium by the first pump laser generates a first lasing signal that traverses the traveling-wave resonator cavity; a second pump laser configured to pump the gain medium in a second direction, wherein pumping of the gain medium by the second pump laser generates a second lasing signal that traverses the traveling-wave resonator cavity in a direction opposite the first lasing signal”.
Claim 9 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...a first gain medium positioned in the traveling-wave resonator cavity between two mirrors of the three or more mirrors, wherein the first gain medium is a solid-state gain medium or a nonlinear optical medium; a second gain medium positioned in the traveling-wave resonator cavity between two mirrors of the three or more mirrors, wherein the second gain medium is a solid-state gain medium or a nonlinear optical medium; a first pump laser configured to pump the first gain medium in a first direction and generate a first lasing signal that traverses the traveling-wave resonator cavity; a second pump laser configured to pump the second gain medium in a second direction and generate a second lasing signal that traverses the traveling-wave resonator cavity in a direction opposite the first lasing signal”.
Claim 17 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a first pump laser configured to pump the solid-state gain medium in a first direction, wherein pumping of the solid-state gain medium by the first pump laser generates a first lasing signal that traverses the traveling-wave resonator cavity in the first direction; a second pump laser configured to pump the solid-state gain medium in a second direction opposite the first direction, wherein pumping of the solid-state gain medium by the second pump laser generates a second lasing signal that traverses the traveling- wave resonator cavity in the second direction”.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828